          Case 1:19-cv-10783-AJN Document 4 Filed 04/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                                         4/20/20
SOUTHERN DISTRICT OF NEW YORK


  Jinkeng Chen,

                         Plaintiff,
                                                                     19-cv-10783 (AJN)
                  –v–
                                                                          ORDER
  Kevin McAlleenan, et al.,

                         Defendant.


ALISON J. NATHAN, District Judge:

       In light of the fact that Defendants have not yet appeared in the above-captioned action,

the initial pretrial conference scheduled for April 24, 2020 is hereby adjourned sine die.

       The Court notes that Plaintiff has not yet filed proof of service on Defendants. He shall

do so by May 4, 2020. Plaintiff is on notice that failure to comply with this Order may result in

his claim being dismissed with prejudice for failure to prosecute.

       Within 5 days, Plaintiff shall serve this Order on Defendant and file proof of that service

on the public docket.

       SO ORDERED.


Dated: April 20, 2020
       New York, New York



                                              __________________________________
                                                      ALISON J. NATHAN
                                                    United States District Judge
